Case 20-10343-LSS Doc 3669 Filed 05/12/21 Pagelof3

May, 2021 e | l E D

Justice Lauri Selber Silverstein
BSA Bankruptcy Case C

t
824 Market Street US BA NK RUPT,
6" Floor STRICT OF
Wilmington, DE 19801

RE: SAR

Your Honor,

lam one of the eighty-four thousand (84,000) men that have filed claims against the Boy Scouts of
America in the terrible saga of their sexual abuse perpetrated on young men and children.

| may be one on the youngest to come forward with my abuse claim as | was only ten years old. Yes, |
said ten years old, not even old enough to understand what the word sex meant. My sexual abuse was
perpetrated upon me on a west Texas scout camp-out that | had been invited to attend by my older
brother. My exciting expectations for that evening quickly turned into my most horrible night ever
when we all went to our camp-out sleeping spots and | was told by the Scout leader that | would be
safer if | slept next to him.

| told no one, not even my parents, because | did not understand at my young age and was too ashamed
of what was done to me. The only individuals | have ever confided in were my two wives, the first of
which is now deceased. That pervert, who may still be living, left an indelible mark on my physic that |
will carry to my final resting place. | was such a naive ten year old in that spring of Wand trusted
everyone which ended that evening.

My life continued with marriage and a proud Father of two daughters and now a grandfather of two
young men. In 2005, fifty years after my assault, | felt | had to find a resolution to my abuse and for the
second time was living in the state of Texas. | so wanted that sexual predator to face justice on what he
had done to me and more than likely, others in that same Scout Troop. | contacted the gjCounty,
Texas authorities where | had lived injjwith my parents and hopefully try finding the name of that
sexual abuser and bring him to justice.

That correspondence with GE County, Texas continued for about two years and | did my own
research, looking on-line and finding the Troop number and the men that were the leaders during that
time. | furnished that information to the Sheriff and County Attorney but our back and forth and their
research turned up nothing. I’m assuming since this was a very old case to them, they did not really
want to put much effort into helping me as the statute of limitations was long gone, so | put my search
on the back burner.

Then in 2010, newspaper articles appeared all over the country and | lived just north of Dallas, Texas
which happens to be the headquarters of the BSA. So the Dallas Morning News was all over it with
articles for several years and | have dozens of articles | have saved from all the newspapers articles | ran
across and my personal file which is well over an inch thick. Then in 2019, advertisers on television
began searching for men abused by the BSA, hoping that those responsible would pay the price for their
obvious oversight. So, | signed on thinking maybe now, | will get mental relief from that abuse so many
years ago.

 
Fe eee ee eee eee ne ee eee ee ee ee ee eT a ee
Case 20-10343-LSS Doc 3669 Filed 05/12/21 Page2of3

| iam so angry that the records of the hundreds of perverted Scout ieaders that abused thousands of

| young men for decades were kept “top secret” by the BSA in their “perversion files” that came to light

after lawsuits. Ina November 17th, 2020 article from USA Today they quoted a BSA statement that said
“We are devastated by the number of lives impacted by past abuse in Scouting and moved by bravery of

those who came forward... The response we have seen from survivors has been gut wrenching. We are

| deeply sorry.” Yeah sure, maybe some are but the “perversion files” proves them wrong.

| What do | want? | do know the BSA organization wants to come of out this scandal and bankruptcy with
clean hands and lots of money to keep it in business. But | want satisfaction in knowing the leaders in
the BSA are held accountable for the crimes that were top secret for so many years. | also want them to
pay for the suffering and pain we eighty-four thousand, pilus those that did not come forward or sadly
died before they could.

 
Case 20-10343-LSS Doc 3669 Filed 05/12/21 Page3of3

 

Justice Lruy Serzez SICVERSTE A
BSA BankKRuoray Case
GAL MARKET srREer
2 FLOUR
WALMMCTEN, LE. 19 €6/

 
